NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 10-1686
                                    ___________

                                 JIAN HUA WENG,
                                                      Petitioner

                                          v.

        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                      Respondent
                ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                           (Agency No. A088-380-418)
                     Immigration Judge: Honorable Annie Garcy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 December 7, 2010

             Before: SCIRICA, SMITH and VANASKIE, Circuit Judges

                              (Filed: December 9, 2010)
                                     ___________

                             OPINION OF THE COURT
                                  ___________

PER CURIAM.

      Jian Hua Weng, a native and citizen of the People’s Republic of China, entered the

United States in 2007 without inspection or parole. The Government charged him with

removability, which he conceded. Weng sought asylum, withholding, and relief under
the Convention Against Torture (“CAT”) related to his wife’s sterilization and his

resistance to Chinese population control policies. The Immigration Judge (“IJ”) denied

his applications, and the Board of Immigration Appeals (“BIA”) dismissed Weng’s

subsequent appeal on July 24, 2009. Weng filed a motion for reconsideration on August

13, 2009, arguing that the BIA should have better considered his argument that he

showed other resistance to China’s family planning policy and that he had a valid CAT

claim which was not considered by the IJ below. The BIA denied his motion on

February 18, 2010.

       On March 13, 2010, Weng filed a petition for review. In the petition itself, he

states that he is seeking review of the February 18, 2010 order denying his motion for

reconsideration. In his appellate brief, however, he only mentions the February order,

stating instead that he appeals from the BIA order dismissing his appeal. He argues that

the BIA erred in concluding that he had not suffered past persecution on account of other

resistance and that he did not have a well-founded fear of future persecution, and also in

ruling that he was not entitled to asylum, withholding, and CAT relief. (We note that the

initial list of arguments in Weng’s pro se brief includes a challenge to an adverse

credibility finding. The Government cites the initial list and states that the brief

exclusively addresses those issues; we note, however, that the credibility issue was not

addressed. That it was not discussed further is unsurprising, as the IJ made no specific

credibility finding, and the BIA considered Weng to have testified credibly.)


                                              2
       First, we consider the scope of our review. The arguments Weng raises in his

brief largely relate to the BIA’s order dismissing his administrative appeal. However,

that order was final on July 24, 2009, and Weng did not file a petition for review from it

within the 30 days permitted by statute, see 8 U.S.C. § 1252(b)(1). Because the time

limit is mandatory and jurisdictional, we cannot review the July order. See McAllister v.

Attorney Gen. of the United States, 444 F. 3d 178, 185 (3d Cir. 2006). Weng’s later

petition for review from the order denying the motion for reconsideration cannot serve as

a challenge to the earlier order. See Stone v. INS, 514 U.S. 386, 405 (1995); Nocon v.

INS, 789 F. 2d 1028, 1033 (3d Cir. 1986). Accordingly, we must dismiss the petition for

review to the extent that Weng is seeking to challenge the July order.

       The question then is whether Weng presents in his brief a challenge to the order

denying the motion for reconsideration that we can review under 8 U.S.C. § 1252(a).

The Government argues that Weng abandoned any such challenge by failing to include

an argument relating to the relevant BIA decision (and alternatively urges us to reject

Weng’s petition on the merits). Although the matter is not entirely free from doubt, in

light of Weng’s pro se status, as well as his statement that “the main issue on appeal” is

whether his activities constituted other resistance and his argument that the agency did

not consider his CAT claim – the very issues he raised in his motion for reconsideration –

we conclude that he presents a challenge to the February order.

       We review an order denying a motion for reconsideration under a highly

deferential abuse of discretion standard. See Nocon, 789 F.2d at 1033. We do not
                                             3
disturb the BIA’s discretionary decision unless it is arbitrary, irrational or contrary to law.

See Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004).

       Upon review, we conclude that the BIA did not err in denying Weng’s motion for

reconsideration because Weng did not raise an error of law or fact. The IJ and the BIA

had considered his CAT claim (and rejected it because it was not more likely than not

that he would be tortured on return to China, see Tarrawally v. Ashcroft, 338 F.3d 180,

186 (3d Cir. 2003), a conclusion supported by the record).

       Also, Weng’s argument relating to “other resistance” did not entitle him to relief.

The spouse of someone who was sterilized can claim refugee status if he or she can

demonstrate actual persecution for resisting a country’s coercive family planning policy,

or a well founded fear of future persecution for doing so. See Lin Zheng v. Attorney

Gen. of the United States, 557 F.3d 147, 157 (3d Cir. 2009) (en banc). Without repeating

all the details in the record (which we have reviewed), we summarize that Weng arrived

at a hospital hoping to stop the forced sterilization of his wife.

       Whether or not his actions constituted resistance, Weng cannot show that he was

persecuted for his actions or that he has a well-founded fear of future persecution because

of them. He did suffer mistreatment at the hands of the hospital guards, but being pushed

and kicked and locked in a room for two hours does not rise to the level of persecution.

An isolated incident that does not result in serious injury is not considered persecution.

See Voci v. Gonzales, 409 F.3d 607, 615 (3d Cir. 2005); see also Kibinda v. Attorney

Gen. of the United States, 477 F.3d 113, 117 (3d Cir. 2007) (holding that a five day
                                               4
detention, during which a guard threw a heavy object at the petitioner, causing an injury

requiring seven stitches, did not constitute persecution). As the IJ noted, Weng did not

present any evidence about anything that happened after the sterilization to suggest that

he would be subject to future persecution (as the IJ put it, there was no evidence that the

Chinese government even noticed Weng’s actions). For these reasons, to the extent that

Weng challenges the order denying his motion for reconsideration, we must deny the

petition for review.




                                             5